DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #17347479 received on 9/16/2021. Claim 1 is cancelled. Claims 2-16 are newly added. Claims 2-16 are pending. All pending claims are considered and examined.
Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While Joseph et al. (US 20070164115 A1) discloses a barcode reading system comprising: an image decoding system comprising a processor, memory, and a decoder stored in the memory (¶32, ¶39); a communication interface (¶36);  a camera coupled to the image decoding system via the communication interface (¶35), the camera comprising a photo sensor array (¶33) configured to capture frames of image data at a frame rate (¶43, ¶68); and pre-processing circuitry configured to perform one or more operations on the frames of image data that decimate a first portion of each of the frames of image data and effect transfer of at least a second portion of each of at least some of the frames of image data (¶43 - decreasing a transfer time of the captured images from the pixel array 34a to the A/D converter 40 and to the memory 30 by requiring only a portion of a captured image to be transferred via windowing/binning). The cited prior art of record does not teach or fairly suggests, in combination with the specific limitations of claim 2 and 10, pre-processing circuitry configured to decimate a first portion of an image frame and effect transfer of a second portion of the image frame, as the image, to the image buffer, wherein the image satisfies a threshold quality level suitable for decoding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887